Appeal by the defendant from a judgment of the Supreme Court, Queens County (McCann, J.), rendered March 13, 1996, convicting him of attempted murder in the second degree and assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court’s Ventimiglia ruling (see, People v Ventimiglia, 52 NY2d 350) was proper. The bad acts committed by the defendant after the offense for which he was charged related to his consciousness of guilt (see, People v Taylor, 232 AD2d 293; People v Reyes, 162 AD2d 357). Although evidence of consciousness of guilt is weak evidence, it is admissible nonetheless (see, People v Marin, 65 NY2d 741, 746; People v Reyes, supra, at 357; People v Warner, 126 AD2d 788, 790).
A trial court’s authority to alter its Sandoval ruling is *430limited once the defendant takes the stand in good-faith reliance on its ruling (see, People v Fardan, 82 NY2d 638, 646; People v Grant, 234 AD2d 475; People v Beniquez, 215 AD2d 678, 679). Here, the trial court improperly altered its Sandoval ruling by permitting the prosecutor to cross-examine the defendant about his stabbing of Marie Brown. The error, however, was harmless in view of the overwhelming evidence of the defendant’s guilt (People v Crimmins, 36 NY2d 230, 241-242) and because the matter was properly elicited on the People’s direct case pursuant to the trial court’s Ventimiglia ruling.
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]; People v Tardbania, 72 NY2d 852; People v Nuccie, 57 NY2d 818) or without merit. Bracken, J. P., Ritter, Sullivan and Pizzutó, JJ., concur.